ORDER

PER CURIAM.
In this workers’ compensation case, Melvin Sansoeie appeals from an award of the Labor Industrial Relations Commission granting Mr. Sansoeie permanent partial disability and temporary total disability benefits. Mr. Sansoeie asserts error in: (a) the Commission’s finding that no causal relationship existed between Mr. Sansocie’s work-related injury and his subsequent development of angina and hypertension; (b) the Commission’s finding that Mr. Sansoeie was not permanently and totally disabled; and (c) the failure of the Commission to award temporary total disability benefits for the period of July 25,1990 to August 1,1991.
We have reviewed the record and find the Commission’s award was supported by substantial and competent evidence and was not contrary to the overwhelming weight of the evidence. Strate v. Al Baker’s Restaurant, 864 S.W.2d 417, 419 (Mo.App.1993). A written opinion would have no precedential value and would serve no jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information explaining the reasons for this order. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).